Exhibit 10.55

EMPLOYMENT AGREEMENT

CLAIRE BABROWSKI

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of May 29, 2007 (the
“Execution Date”) by and between Toys “R” Us, Inc. (the “Company”), a subsidiary
of Toys “R” Us Holdings, Inc. (“Holdings”), and Claire Babrowski (the
“Executive”).

WHEREAS, as of the Execution Date, the Company desires to employ Executive and
to enter into an agreement embodying the terms of such employment and Executive
desires to accept such employment and enter into such an agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company and, as described below, designated
subsidiaries of the Company, for a period commencing on June 1, 2007 (the “Hire
Date”) and ending on the fifth anniversary of the Hire Date (the “Initial
Term”), on the terms and subject to the conditions set forth in this Agreement.
Following the Initial Term, the term of Executive’s employment hereunder shall
automatically be renewed on the terms and conditions hereunder for additional
one year periods commencing on each anniversary of the last day of the Initial
Term (the Initial Term and any annual extensions of the term of this Agreement,
subject to the provisions of Section 7 hereof, together, the “Employment Term”),
unless either party gives written notice of non-renewal at least 60 days prior
to such anniversary.

2. Position.

a. During the Employment Term, Executive shall serve as Executive Vice President
– Chief Operating Officer (“COO”) of the Company, Toys “R” Us – Delaware, Inc.
and any other subsidiaries of the Company that the board of directors of the
Company (the “Board”) designates (such entities collectively referred to as the
“TRU Group”) or in such other capacities as the Company may determine from time
to time. In such position as the COO, Executive shall have such duties and
authority as determined by the Board and the board of directors of each
subsidiary of the Company, as applicable (each, a “Subsidiary Board”). During
the Employment Term, the Executive shall report to the Chief Executive Officer
of the Company (“CEO”) and of each Subsidiary, as applicable or such other
persons as the Company may determine from time to time.

b. During the Employment Term, Executive will devote Executive’s full business
time and reasonable best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere in any material
respect with the rendition of such services either directly or indirectly,
without the prior written consent of the CEO; provided that nothing herein shall
preclude Executive from continuing to serve on any board of directors or
trustees, advisory board or government commission which is listed on Exhibit A
attached hereto, or, subject to the prior approval of the CEO, from accepting
appointment to serve on any board of



--------------------------------------------------------------------------------

directors or trustees of any business corporation or any charitable
organization; provided in each case in the aggregate, that such activities do
not conflict or interfere with the performance of Executive’s duties hereunder
or conflict with Section 8.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $700,000, payable in substantially equal
periodic payments in accordance with the Company’s practices for other executive
employees, as such practices may be determined from time to time. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board or any
appropriate committee or delegee thereof, which shall at least annually review
Executive’s rate of base salary to determine if any such increase shall be made.
Executive’s annual base salary, as in effect from time to time hereunder, is
hereinafter referred to as the “Base Salary.”

4. Annual Bonus. During the Employment Term, Executive shall be eligible to earn
an annual bonus award in respect of each fiscal year of the Company (an “Annual
Bonus”), in a target amount of up to 110% of Executive’s Base Salary (the
“Target Bonus”), payable upon the Company’s achievement of certain performance
targets established by the Board or any appropriate committee or delegee thereof
and pursuant to the terms of the Company’s incentive plan, as in effect from
time to time. Notwithstanding the foregoing, in the event the Company’s
performance exceeds such performance targets, Executive shall be eligible to
earn an Annual Bonus in an amount in excess of the Target Bonus, as determined
by the Board or any appropriate committee or delegee thereof in accordance with
the Company’s incentive plan, as in effect from time to time. Executive shall be
eligible to earn an Annual Bonus for the Company’s 2007 fiscal year in
accordance with the foregoing.

5. Employee Benefits; Perquisites; Business and Relocation Expenses.

a. Employee Benefits. During the Employment Term, Executive and her spouse and
dependents, as applicable, shall be entitled to participate in the Company’s
welfare benefit plans and retirement plans, including, without limitation, the
Company’s 401(k) and supplemental executive retirement plans and medical, dental
and life insurance plans, as in effect from time to time (collectively, the
“Employee Benefits”), on the same basis as those benefits are or may be made
available to the other senior executives of the Company (other than benefits
which have been terminated or for which participation has been frozen as of the
Hire Date). The Company shall be permitted to modify such benefits from time to
time consistent with any modifications that impact other senior executives of
the Company.

b. Perquisites. During the Employment Term, Executive shall be entitled to
receive such perquisites as are made available to other senior executives of the
Company in accordance with the Company’s policies, as in effect from time to
time. Executive shall be entitled to not less than four (4) weeks of paid
vacation per year, which vacation shall be taken at such times as are reasonably
acceptable to the Company in light of the Company’s operations, Executive’s
performance of her duties, and in accordance with the terms of the Company’s
vacation policy, as in effect from time to time, applicable to Executive.

 

2



--------------------------------------------------------------------------------

c. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s policies, as in
effect from time to time, applicable to senior executive officers of the
Company.

d. Relocation Expenses. The Company shall reimburse Executive for relocation
costs, including guaranteed home purchase (with a presumed sale date by
December 31, 2007), she reasonably incurs in connection with relocating her
family on or by December 31, 2007 to the area in proximity of Wayne, New Jersey,
to the extent consistent with the Company’s Relocation Policy for Homeowners and
Renters (GBO) for Executives and Officers (“Relocation Policy”) or as mutually
agreed upon by Executive and the Company; provided, that Executive shall be
provided with temporary corporate housing for up to six (6) months to be direct
billed to the Company.

6. Equity. After the Hire Date, subject to approval of the Board of Directors of
Holdings, and at a time specified by the Board of Directors, Executive shall
purchase restricted stock in Holdings in an aggregate amount of $400,000. The
price of all restricted stock so purchased shall be the greater of the fair
market value of the restricted stock on the date hereof or at the time of grant.
Additionally, at the time Executive purchases the restricted stock, Holdings
shall make a grant of options to Executive to acquire 102,687 shares of stock
with a strike price equal to the fair market value of the stock on the date of
grant. All grants of stock and options shall be pursuant to the Holdings 2005
Management Equity Plan (“MEP”), as the MEP may be amended from time to time.
Holdings and Executive shall enter into certain agreements in connection with
the foregoing grants (the “Equity Documents”). Executive acknowledges that
Holdings is considering amendments to the MEP and the Holdings equity
capitalization; to the extent any such changes are made, the intention of the
parties is to provide Executive with substantially the economic equivalent of
the above described grants.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days’ advance written
notice of any resignation of Executive’s employment without Good Reason (as
defined in Section 7(c) below) (other than due to Executive’s death or
Disability). Notwithstanding any other provision of this Agreement, the
provisions of this Section 7 shall exclusively govern Executive’s rights upon
termination of employment with the TRU Group; provided, however, that nothing
contained in this Section 7 shall alter Executive’s or Holdings’ rights with
respect to the Equity Documents, which shall continue to govern Executive’s
equity holdings following any termination in accordance herewith.

a. By the Company For Cause or By Executive Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (other than due to Executive’s
death or Disability); provided that Executive will be required to give the
Company at least 60 days’ advance written notice of such resignation.

 

3



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Cause” shall mean any of the following, as
determined by the CEO: (A) Executive’s willful failure to perform any material
portion of her duties after Executive is provided written notice of the
foregoing with an opportunity to cure for fifteen (15) days; (B) the commission
of any fraud, misappropriation or misconduct by Executive that causes
demonstrable injury, monetarily or otherwise, to the Company or an affiliate;
(C) the conviction of, or pleading guilty or nolo contendere to, a felony
involving moral turpitude; (D) an act resulting or intended to result, directly
or indirectly, in material gain or personal enrichment to the Executive at the
expense of the Company or an affiliate; (E) any material breach of Executive’s
fiduciary duties to the Company or an affiliate as an employee or officer; (F) a
violation of the Company’s Code of Ethical Standards, Business Practices and
Conduct or any other violation of a TRU Group policy; (G) the failure by the
Executive to comply, in any material respect, with the provisions of Sections 8
and 9 of this Agreement or any of the restrictive covenants imposed pursuant to
the Equity Documents; or (H) the failure by the Executive to comply with any
other undertaking set forth in this Agreement or any other agreement Executive
has with the Company or any affiliate or any breach by Executive hereof or
thereof if such failure or breach is reasonably likely to result in a material
injury to the Company or an affiliate after Executive is provided written notice
of the foregoing with an opportunity to cure for fifteen (15) days.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(A) a lump sum payment of the Base Salary that is earned by Executive but unpaid
as of the date of Executive’s termination of employment, paid in accordance with
the Company’s payroll practices, but in no event later than thirty (30) days
following Executive’s termination of employment;

(B) a lump sum payment of any Annual Bonus that is earned by Executive but
unpaid as of the date of termination for the immediately preceding fiscal year,
paid in accordance with Section 4 (except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement with the
Company);

(C) reimbursement, within 30 days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by Executive in accordance with the Company policy
referenced in Section 5(c) above prior to the date of Executive’s termination;
provided claims for such reimbursement (accompanied by appropriate supporting
documentation) are submitted to the Company within ninety (90) days following
the date of Executive’s termination of employment; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

 

4



--------------------------------------------------------------------------------

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company upon the Executive’s
Disability. For purposes of this Agreement, “Disability” shall mean the
determination that the Executive is disabled pursuant to the terms of the
Company’s long term disability plan.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights;

(B) a lump sum payment of any Annual Bonus that is earned by Executive but
unpaid as of the date of termination for the immediately preceding fiscal year,
paid in accordance with Section 4 (except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement with the
Company); and

(C) a pro rata portion of the Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof for such year based upon
the Company’s actual results for the year of termination and the percentage of
the fiscal year that shall have elapsed through the date of Executive’s
termination of employment, payable to Executive pursuant to Section 4 had
Executive’s employment not terminated.

Following Executive’s termination of employment due to Executive’s death or
Disability, except as set forth in this Section 7(b)(ii), Executive or her
estate, as applicable, shall have no further rights to any compensation or any
other benefits under this Agreement.

c. By the Company Without Cause or by Executive for Good Reason.

(i) Executive’s employment hereunder may be terminated (A) by the Company
without Cause (which shall not include Executive’s termination of employment due
to her death or Disability) or (B) by Executive for Good Reason (as defined
below).

(ii) For purposes of this Agreement, “Good Reason” shall mean, without the
consent of the Executive and other than in connection with a termination of the
Executive’s employment by the Company for Cause or due to Executive’s death or
Disability, (A) the failure of the Company to pay any undisputed amount due
under this Agreement; or (B) a substantial reduction in Executive’s targeted
compensation level (other than a general reduction in base salary or annual
incentive compensation opportunities that affects all members of senior
management of the Company proportionally). Notwithstanding the foregoing, any
termination

 

5



--------------------------------------------------------------------------------

by Executive for Good Reason may only occur if Executive provides a Notice of
Termination (as defined in Section 7(d)) for Good Reason within 45 days after
Executive learns (or reasonably should have learned) about the occurrence of the
event giving rise to the claim of Good Reason. Notwithstanding the foregoing,
resignation by Executive shall not be deemed for “Good Reason” if the basis for
such Good Reason is cured within a reasonable period of time (determined in
light of the cure appropriate to the basis of such Good Reason), but in no event
more than thirty (30) business days after the Company receives the Notice of
Termination specifying the basis of such Good Reason. The Company’s good faith
determination of cure shall be binding. The Company shall notify Executive of
the timely cure of any claimed event of Good Reason and the manner in which such
cure was effected, and any Notice of Termination delivered by Executive based on
such claimed Good Reason shall be deemed withdrawn and shall not be effective to
terminate the Employment Term.

(iii) If Executive’s employment is terminated by the Company without Cause
(excluding by reason of Executive’s death or Disability) or by Executive for
Good Reason, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) a lump sum payment of any Annual Bonus that is earned by Executive but
unpaid as of the date of termination for the immediately preceding fiscal year,
paid in accordance with Section 4 (except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement with the
Company);

(C) subject to Executive’s continued compliance with the provisions of Sections
8 and 9 and Executive’s execution (and non-revocation) of a release of all
claims against the TRU Group in a form substantially similar to the Separation
and Release Agreement attached hereto as Exhibit B (the “Release”), a pro rata
portion of the Annual Bonus, if any, that Executive would have been entitled to
receive pursuant to Section 4 hereof for such year based upon the Company’s
actual results for the year of termination and the percentage of the fiscal year
that shall have elapsed through the date of Executive’s termination of
employment, payable to Executive pursuant to Section 4 had Executive’s
employment not terminated;

(D) subject to Executive’s continued compliance with the provisions of Sections
8 and 9 and Executive’s execution (and non-revocation) of the Release, an amount
equal to the sum of (x) the product of the Severance Period (expressed in years
as described below) times the Base Salary at the rate in effect immediately
prior to the date of Executive’s termination of employment and (y) one (1) times
the actual Annual Bonus received in respect of the fiscal year immediately
preceding the year of Executive’s termination of employment (the “Prior Bonus”),
payable in equal installments during the Severance Period, in accordance with
the Company’s periodic payroll practices; provided, however, that the aggregate
amount described in this subsection (D) shall be in lieu of notice or any other
severance amounts to which the Executive may otherwise be entitled and shall be
reduced by any amounts owed by Executive to the Company or any affiliate. For
purposes of clause (y) of this subsection (D), if Executive’s employment is
terminated prior to her first opportunity to receive an Annual Bonus,

 

6



--------------------------------------------------------------------------------

the Annual Bonus, if any, that Executive would have been entitled to receive
pursuant to Section 4 hereof for such year based upon the Company’s actual
results for the year of termination will be substituted for the Prior Bonus. For
purposes of this subsection (D), the “Severance Period” shall initially be a
twelve (12) month period commencing on the Executive’s termination of
employment, which period shall be increased by three (3) months on each
anniversary of the Hire Date prior to such termination of employment, up to a
maximum of twenty-four (24) months; and

(E) continuation of medical, dental and life insurance benefits (pursuant to the
same benefit plans as in effect for active employees of the Company), with
Executive paying a portion of such costs as if Executive’s employment had not
terminated, until the earlier to occur of (1) the end of the Severance Period
and (2) the date on which Executive commences to be eligible for coverage under
medical, dental and life insurance benefit plans from any subsequent employer,
except to the extent that such continued coverage is not possible under the
general terms and provisions of such plan(s) of the Company. In order to
facilitate any such possible coverage, Executive and her spouse and dependents,
as applicable, in accordance with the Company’s policies in effect at the time
of Executive’s termination, shall agree to elect continuation coverage in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended (“COBRA Coverage”) and the Company may satisfy its
obligations hereunder by paying a portion of the premiums required for such
COBRA Coverage.

Following Executive’s termination of employment by the Company without Cause
(excluding by reason of Executive’s death or Disability) or by Executive for
Good Reason, except as set forth in this Section 7(c)(iii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

d. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12(g) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

e. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board and any Subsidiary Boards (and any
committees thereof).

8. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of Holdings and its affiliates and accordingly agrees as follows:

(i) During the Employment Term and (x) during the Severance Period following any
termination of the Employment Term pursuant to Section 7(c) hereof or (y) during
the two-year period after any termination or expiration of the Employment Period
for reason

 

7



--------------------------------------------------------------------------------

other than pursuant to Section 7(c) hereof (in each case, the “Restricted
Period”), Executive will not, whether on Executive’s own behalf or on behalf of
or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly:

(A) engage in any business that directly or indirectly is a “Competitive
Business.” For purposes of this subsection (A) a “Competitive Business” means,
with respect to the Executive at any time, any Person engaged wholly or in part
(directly or through one or more subsidiaries) in the manufacture, marketing,
retail sale or distribution (including in stores or via mail order, e-commerce,
or similar means) of “Competing Products,” if more than one-third (1/3) of such
Person’s gross sales are generated by engaging in such sale or distribution of
Competing Products. Without limiting the foregoing, Competitive Businesses shall
in any event include, Wal-Mart, K-Mart/Sears, Target, Amazon, Zellers, Right
Start, Zany Brainy, FAO Schwartz, Buy Buy Baby, e-toys, KB Toys, Burlington Coat
Factory, Mattel, Hasbro, Lego, Bandai, Playmobil, Ravensburger, Evenflo,
Graco/Little Tikes, Chicco, Cosco, Maclaren, Britax, Woolworths, Argos, Tesco,
Asda, Mothercare, Carrefour, Auchan, Leclerc, La Grande Recre, Karstadt, Real,
Kaufhof, Mueller, El Corte Ingles, Loblaws, or any of their respective
subsidiaries. For purposes of this subsection (A) “Competing Products” means,
with respect to the Executive at any time, (1) toys and games, (2) video games,
computer software for children, and electronic toys or games, (3) juvenile or
baby products, apparel, equipment, furniture, or consumables, (4) wheeled goods
for children, and (5) any other product or group of related products that
represents more than twenty (20) percent of the gross sales of Holdings and its
subsidiaries for the twelve (12) month period preceding such time (or with
respect to the period after the Executive’s termination date, as of such
termination date);

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between Holdings
or any of its affiliates and customers, clients, suppliers, partners, members or
investors of Holdings or its affiliates.

(E) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as a passive investment, securities of any
Person engaged in a Competitive Business which are publicly traded on a national
or regional stock exchange or on the over-the-counter market or which are
privately held if Executive (x) is not a controlling Person of, or a member of a
group which controls, such Person and (y) does not, directly or indirectly, own
3% or more of any class of securities of such Person which is publicly traded or
privately held.

 

8



--------------------------------------------------------------------------------

(ii) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A) solicit to leave the employment of, or encourage any employee of Holdings or
its affiliates to leave the employment of, Holdings or its affiliates; or

(B) hire any such employee (other than clerical or administrative support
personnel) who was employed by Holdings or its affiliates as of the date of
Executive’s termination of employment with the Company or who left the
employment of Holdings or its affiliates coincident with, or within one year
prior to, the termination of Executive’s employment with the Company.

(iii) During the Restricted Period, Executive will not, directly or indirectly,
solicit to leave the employment of, or encourage to cease to work with, as
applicable, Holdings or its affiliates any consultant, supplier or service
provider then under contract with Holdings or its affiliates.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

9. Confidentiality.

a. Executive will not at any time (whether during or after Executive’s
employment with the Company), except when required to perform her duties to the
TRU Group, (x) retain or use for the benefit, purposes or account of Executive
or any other Person; or (y) disclose, divulge, reveal, communicate, share,
transfer or provide access to any Person outside the TRU Group (other than its
professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information —including without
limitation rates, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
Holdings and its subsidiaries and/or any third party that has disclosed or
provided any of same to Holdings and its subsidiaries on a confidential basis
(“Confidential Information”) without the prior written authorization of the CEO.

 

9



--------------------------------------------------------------------------------

b. “Confidential Information” shall not include any information that is
(x) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (y) required by law or judicial process to be
disclosed; provided that Executive shall give prompt written notice to Holdings
of such requirement, disclose no more information than is so required, and
cooperate with any attempts by Holdings to obtain a protective order or similar
treatment; or (z) disclosed in connection with a litigation or arbitration
proceeding between the parties.

c. Except as required by law or judicial process, Executive will not disclose to
anyone, other than Executive’s immediate family, legal and/or financial
advisors, the existence or contents of this Agreement; provided that Executive
may disclose to any prospective future employer the provisions of Sections 8 and
9 of this Agreement, provided they agree to maintain the confidentiality of such
terms.

d. Upon termination of Executive’s employment with the TRU Group for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned by Holdings, its subsidiaries or affiliates;
(y) immediately destroy, delete, or return to Holdings, at Holdings’ option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in Executive’s possession or
control (including any of the foregoing stored or located in Executive’s office,
home, laptop or other computer, whether or not Holdings property) that contain
Confidential Information or otherwise relate to the business of Holdings, its
affiliates or subsidiaries (whether or not the retention or use thereof would
reasonably be expected to result in a demonstrable injury to Holdings, its
affiliates or subsidiaries), except that Executive may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with Holdings
regarding the delivery or destruction of any other Confidential Information of
which Executive is or becomes aware.

e. Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the TRU Group any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the TRU Group and its
respective officers, directors, partners, employees, agents and representatives
from any actual breach of the foregoing covenant. During the Employment Term,
Executive shall comply with all relevant written policies and guidelines of
Holdings and its subsidiaries and affiliates which have been made available or
disclosed to her, including regarding the protection of Confidential Information
and intellectual property and potential conflicts of interest. Executive
acknowledges that Holdings and its subsidiaries and affiliates may amend any
such policies and guidelines from time to time, and that Executive remains at
all times bound by their most current version; provided, however, that Executive
shall not be bound by any such amendments unless and until Executive receives
notice of such amendments and copies thereof are made available or disclosed to
her.

 

10



--------------------------------------------------------------------------------

f. The provisions of this Section 9 shall survive the termination of Executive’s
employment for any reason.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 or 9 would be inadequate and the Company and its subsidiaries and
affiliates would suffer irreparable damages as a result of such breach or
threatened breach. In recognition of this fact, Executive agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

11. Arbitration. Except as provided in Section 10, any other dispute arising out
of or asserting breach of this Agreement, or any statutory or common law claim
by Executive relating to her employment under this Agreement or the termination
thereof (including any tort or discrimination claim), shall be exclusively
resolved by binding statutory arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association. Such
arbitration process shall take place in New York, New York. A court of competent
jurisdiction may enter judgment upon the arbitrator’s award. Each party shall
pay the costs and expenses of arbitration (including fees and disbursements of
counsel) incurred by such party in connection with any dispute arising out of or
asserting breach of this Agreement.

12. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement and the Equity Documents contain
the entire understanding of the parties with respect to the employment of
Executive by the TRU Group. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein and therein.
This Agreement may not be altered, modified, or amended except by written
instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

11



--------------------------------------------------------------------------------

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee or other designee or, if there be no such devisee, legatee or
designee, to Executive’s estate. Any purported assignment or delegation by
Executive in violation of the foregoing shall be null and void ab initio and of
no force and effect. This Agreement may be assigned by the Company to a person
or entity which is an affiliate, and shall be assigned to any successor in
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity. Further, the Company will require any successor (whether, direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets which is required by this
Section 12(e) to assume and agree to perform this Agreement or which otherwise
assumes and agrees to perform this Agreement; provided, however, in the event
that any successor, as described above, agrees to assume this Agreement in
accordance with the preceding sentence, as of the date such successor so assumes
this Agreement, the Company shall cease to be liable for any of the obligations
contained in this Agreement.

f. Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
set-off, counterclaim or recoupment, other than amounts loaned or advanced to
Executive by the Company or its affiliates, amounts owed by Executive under the
Equity Documents, or otherwise as provided in Section 7(c) hereof. Executive
shall not be required to mitigate the amount of any payment provided for
pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Executive’s other employment
or otherwise.

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

12



--------------------------------------------------------------------------------

If to the Company:

Toys “R” Us, Inc.

One Geoffrey Way

Wayne, New Jersey 07470

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

h. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which Executive is a party or otherwise bound. Additionally,
Executive is not bound by any agreement which limits Executive’s ability to
compete with any former employer or to solicit or hire for employment any
employee or consultant of any former employer.

i. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates; provided, however, that the
Equity Documents shall govern the terms and conditions of Executive’s equity
holdings in Holdings.

j. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to Executive and in respect of such periods of time as
shall not unreasonably interfere with Executive’s ability to perform her duties
with any subsequent employer; provided, however, that the Company shall pay any
reasonable travel, lodging and related expenses that Executive may incur in
connection with providing all such cooperation, to the extent approved by the
Company prior to incurring such expenses. Further, Executive hereby consents to
the disclosure of information about Executive that the Company is required to
disclose in its annual report on Form 10-K or in other reports required to be
filed with the Securities and Exchange Commission under the Securities Act of
1933 or the Securities Exchange Act of 1934 and the rules and regulations
thereunder.

k. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

l. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

13



--------------------------------------------------------------------------------

m. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
TRU Group Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s termination of employment with the TRU Group (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payment of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payment or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the CEO (but subject to the reasonable
consent of the Executive), that does not cause such an accelerated or additional
tax or result in an additional cost to the Company. The Company shall consult
with Executive in good faith regarding the implementation of the provisions of
this Section 12(m); provided that neither the Company nor any of its employees
or representatives shall have any liability to Executive with respect thereto.
Notwithstanding anything herein to the contrary, this Section 12(m) shall not
apply to any payments or benefits due to Executive under the Equity Documents.

[Signatures on next page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TOYS “R” US, INC. By:   /s/ David J. Schwartz Name:   David J. Schwartz Title:  
Senior Vice President - General Counsel

 

EXECUTIVE: /s/ Claire Babrowski Name: Claire Babrowski

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Delhaize Group



--------------------------------------------------------------------------------

EXHIBIT B

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”) is entered into as of
this            day of             , 20__, between TOYS “R” US, INC. and any
successor thereto (collectively, the “Company”) and CLAIRE BABROWSKI (the
“Executive”).

The Executive and the Company agree as follows:

1. The employment relationship between the Executive and the Company and its
subsidiaries and affiliates, as applicable, terminated on
                                                                 (the
“Termination Date”).

2. In accordance with the Executive’s Employment Agreement, Executive is
entitled to receive certain payments and benefits after the Termination Date.

3. In consideration of the above, the sufficiency of which the Executive hereby
acknowledges, the Executive, on behalf of the Executive and the Executive’s
heirs, executors and assigns, hereby releases and forever discharges the Company
and its members, parents, affiliates, subsidiaries, divisions, any and all
current and former directors, officers, employees, agents, and contractors and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company, including current and former trustees and
administrators of such employee pension benefit and welfare benefit plans, from
all claims, charges, or demands, in law or in equity, whether known or unknown,
which may have existed or which may now exist from the beginning of time to the
date of this Agreement, including, without limitation, any claims the Executive
may have arising from or relating to the Executive’s employment or termination
from employment with the Company and its subsidiaries and affiliates, as
applicable, including a release of any rights or claims the Executive may have
under Title VII of the Civil Rights Act of 1964, as amended, and the Civil
Rights Act of 1991 (which prohibit discrimination in employment based upon race,
color, sex, religion, and national origin); the Americans with Disabilities Act
of 1990, as amended, and the Rehabilitation Act of 1973 (which prohibit
discrimination based upon disability); the Family and Medical Leave Act of 1993
(which prohibits discrimination based on requesting or taking a family or
medical leave); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination based upon race); Section 1985(3) of the Civil Rights Act of 1871
(which prohibits conspiracies to discriminate); the Employee Retirement Income
Security Act of 1974, as amended (which prohibits discrimination with regard to
benefits); any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, or common law relating to employment,
wages, hours, or any other terms and conditions of employment. This includes a
release by the Executive of any claims for wrongful discharge, breach of
contract, torts or any other claims in any way related to the Executive’s
employment with or resignation or termination from the Company and its
subsidiaries and affiliates, as applicable. This release also includes a release
of any claims for age discrimination under the Age Discrimination in Employment
Act, as amended (“ADEA”). The ADEA requires that the Executive be advised to
consult with an



--------------------------------------------------------------------------------

attorney before the Executive waives any claim under ADEA. In addition, the ADEA
provides the Executive with at least 21 days to decide whether to waive claims
under ADEA and seven days after the Executive signs the Agreement to revoke that
waiver. This release does not release the Company from any obligations due to
the Executive under the Executive’s Employment Agreement or under this
Agreement, any rights Executive has to indemnification by the Company and any
vested rights Executive has under the Company’s employee pension benefit and
welfare benefit plans.

4. This Agreement is not an admission by either the Executive or the Company or
its subsidiaries or affiliates of any wrongdoing or liability.

5. The Executive waives any right to reinstatement or future employment with the
Company and its subsidiaries and affiliates following the Executive’s separation
from the Company and its subsidiaries and affiliates on the Termination Date.

6. The Executive agrees not to engage in any act after execution of the
Agreement that is intended, or may reasonably be expected to harm the
reputation, business, prospects or operations of the Company or its subsidiaries
or affiliates or their respective officers, directors, stockholders or
employees.

7. The Executive shall continue to be bound by Sections 8 and 9 of the
Executive’s Employment Agreement.

8. The Executive shall promptly return all Company and subsidiary and affiliate
property in the Executive’s possession, including, but not limited to, Company
or subsidiary or affiliate keys, credit cards, cellular phones, computer
equipment, software and peripherals and originals or copies of books, records,
or other information pertaining to the Company or subsidiary or affiliate
business.

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of New Jersey, without reference to the principles of conflict of
laws. Exclusive jurisdiction with respect to any legal proceeding brought
concerning any subject matter contained in this Agreement shall be settled by
arbitration as provided in the Executive’s Employment Agreement.

10. This Agreement represents the complete agreement between the Executive and
the Company concerning the subject matter in this Agreement and supersedes all
prior agreements or understandings, written or oral. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

11. Each of the sections contained in this Agreement shall be enforceable
independently of every other section in this Agreement, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Agreement.

 

2



--------------------------------------------------------------------------------

12. It is further understood that for a period of 7 days following the execution
of this Agreement in duplicate originals, the Executive may revoke this
Agreement, and this Agreement shall not become effective or enforceable until
the revocation period has expired. No revocation of this Agreement by the
Executive shall be effective unless the Company has received within the 7 day
revocation period, written notice of any revocation, all monies received by the
Executive under this Agreement and the Executive’s Employment Agreement and all
originals and copies of this Agreement.

13. This Agreement has been entered into voluntarily and not as a result of
coercion, duress, or undue influence. The Executive acknowledges that the
Executive has read and fully understands the terms of this Agreement and has
been advised to consult with an attorney before executing this Agreement.
Additionally, the Executive acknowledges that the Executive has been afforded
the opportunity of at least 21 days to consider this Agreement.

The parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

TOYS “R” US, INC. By:     Name:   Title:  

 

   CLAIRE BABROWSKI

 

3